--------------------------------------------------------------------------------

 
Exhibit 10.28
 


 


 
 
EMPLOYMENT AGREEMENT
 
 
        Employment Agreement (this "Agreement") dated as of May 2, 2005 (the
"Effective Date"), by and between Internap Network Services Corporation (the
"Company") and Robert P. Smith II ("Executive") (collectively the "Parties").
 
 
- - - - - - - - - - - - - - - - - - - - - - -
 
 
1. Position and Duties. Effective May 17, 2005, Executive shall serve as the
Chief Marketing Officer and Vice President of Marketing for the Company, with
such duties, authorities and responsibilities as are commensurate with such
position. Executive shall report to the Company's Chief Executive Officer
(“CEO”) and shall work from the Company's offices in Atlanta, Georgia.
 
 
2. Base Salary. Executive shall receive an annual base salary of $ 200,000
("Base Salary"). Payment of Base Salary shall be subject to standard payroll tax
withholdings and deductions. Executive's Base Salary shall be paid semi-monthly
in accordance with the Company's standard payroll practices. Executive's Base
Salary may be increased or decreased from time to time by the CEO in
consultation with the Company's Board of Directors or the Compensation Committee
of such Board of Directors (in either case, the "Board") in their sole
discretion.
 
 
        3.    Performance-Based Bonus.
 
 
(i) Executive shall be eligible to receive a performance bonus (“Performance
Bonus”) for achieving key marketing objectives during the third and fourth
quarters of 2005. The Executive’s Performance Bonus target for each quarter
shall be $20,000 and objectives established on or before the start of each
quarter. The CEO, in his sole and reasonable discretion, shall determine,
whether a Performance Bonus is payable and, if so, the amount of such Bonus.
 
 
(ii) Executive shall participate in the Company’s Annual Incentive Plan
(“Bonus”) for Executive and other senior executive officers. The Executive’s
Bonus target for 2005 shall be 50% of Executive's Base Salary, prorated if less
than a full year, depending on individual and Company performance metrics.
Performance metrics for and target amount of the Bonus for 2006 and each
subsequent calendar year shall be established on or before March 31 of the year
to which the Bonus relates. The CEO, in consultation with the Board and in their
sole and reasonable discretion, shall determine, on or before March 31 of the
year in which the Bonus would be payable, whether a Bonus is payable and, if so,
the amount of such Bonus. Unless otherwise determined by the Board, all Bonus
payments shall be made on the Company's first regular payroll date following
such determination and shall be subject to standard payroll tax withholdings and
deductions. To be eligible for a Bonus, Executive must be continuously employed
by the Company through the date on which the Bonus is paid. Executive recognizes
and agrees that: (a) the Company may in its sole discretion and with reasonable
notice to Executive determine that any Bonus, if payable, may be paid in whole
or in part in the Company’s common stock or other equity securities, including
restricted stock and stock options; and (b) the Company may in its sole
discretion suspend or discontinue any bonus program at any time without any
liability on the part of the Company.
 

 
 

--------------------------------------------------------------------------------

 

 
       4.    Equity Compensation. The Company and Executive acknowledge that the
Company will issue to Executive an option to purchase 500,000 shares of the
Company’s common stock, subject to the terms and conditions of the relevant
option plan(s) and related stock option agreement(s) (the "Options") no later
than May 31, 2005. The Board, upon the recommendation of the CEO and in their
sole discretion, may award additional options or equity or other equity-based
compensation to Executive on terms, in amounts and subject to performance goals
as determined by the CEO and the Board (any such options also being referred to
hereinafter as “Options” and any such equity or equity-based compensation being
referred to herein as “Additional Equity Compensation”).
 
 
        5.    Employee Benefits. Executive shall be entitled to participate in
all employee benefit, welfare and other plans and programs generally applicable
to employees of the Company. Except as provided herein, the Company reserves the
right to modify Executive's compensation and benefits from time to time, as it
deems necessary
 
 
6.   Vacation. Executive shall accrue twenty (20) days of combined vacation/sick
leave annually. Executive also shall receive three (3) personal days each year.
Executive shall have the right to carry over unused vacation from any one-year
period to any other subsequent one-year period.   
 
 
7.  Nature of Employment. Executive's employment with the Company shall be
at-will. Both Executive and the Company shall have the right to terminate the
employment relationship at any time, with or without cause, and with or without
advance notice.
 
 
8.   Severance Payments. Upon Executive's involuntary termination by the Company
of employment without Cause (as defined below), Executive shall receive a cash
severance payment equal to the product of (x) the number of days that Executive
is an employee of the Company, divided by 365 (provided that the foregoing ratio
shall never exceed one (1) and (y) Executive’s then-current Base Salary. Payment
of such severance amounts shall be subject to standard payroll tax withholdings
and deductions. In addition to the severance benefits provided above, upon
Executive's involuntary termination of employment without Cause, all of
Executive’s unvested Options and Additional Equity Compensation shall lapse and
expire, and all of Executive’s vested Options shall remain exercisable no later
than three months after the date of termination. No payment or acceleration of
Options or Additional Equity Compensation shall be made pursuant to this
Section 8 unless prior to or concurrent with such payment a valid release has
been executed and delivered by Executive and becomes effective in accordance
with Section 11 hereof. Notwithstanding the immediately preceding sentence,
Executive shall not be entitled to any benefits or rights under this Section 8
if Executive also is eligible for payments and/or benefits under Section 9
hereof.
 
 
9.   Change in Control Payments and Acceleration. Upon Executive's involuntary
termination of employment without Cause (as defined below) or voluntary
termination of employment for Good Reason, in either case within 12 months after
a Change in Control, (i) the Company shall pay Executive a cash severance
payment equal to two time the sum of Executive's then-current Base Salary and
maximum target Bonus and (ii) all of Executive’s unvested Options and Additional
Equity Compensation shall become vested, free of restrictions and immediately
exercisable for the remaining term of the relevant grant or award.
 

 
2

--------------------------------------------------------------------------------

 

 
Payment of such severance payments shall be subject to standard payroll tax
withholdings and deductions.
 
 
No payment or acceleration of Options or Additional Equity Compensation shall be
made unless prior to or concurrent with such payment a valid release has been
executed and delivered by Executive and becomes effective in accordance with
Section 11 hereof.
 
 
Executive will continue to receive the healthcare and life insurance coverages
in effect on his date of termination for twenty-four (24) months after the date
of termination pursuant to this Section 9 just as if he had remained an active
employee of the Company, subject to Executive paying the customary employee
portion of such coverages, provided that if the Company cannot continue to cover
Executive under its plans, the Company will separately provide Executive with
comparable coverages or pay Executive in a lump sum the costs of such coverages.
 
For purposes of this Agreement, "Change in Control” shall mean the happening of
any of the following events:


(i)  An acquisition by any individual, entity or group (within the meaning of
Section 13 (d) (3) or 14 (d) (2) of the Exchange Act) (an "Entity") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section;


(ii) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the "Incumbent Board"), excluding the current members of the
Board (“Series A Directors”) who have been elected pursuant to the terms of the
Company’s Series A Convertible Preferred Stock (“Series A Stock”), cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this definition, any individual who becomes a member of the
Board subsequent to the Effective Date, whose election, or nomination for
election, by the Company’s stockholders was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso),
excluding the Series A Directors, shall be considered as though such individual
were a member of the Incumbent Board; and provided, further however, that any
such individual whose initial assumption of office occurs as a result of or in
connection with either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of an Entity other than the Board shall not be so considered as a member of the
Incumbent Board;


(iii) The approval by the stockholders of the Company of a merger,
reorganization or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (each, a "Corporate Transaction")
or, if consummation of such Corporate Transaction is subject, at the time of
such approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding however, such a Corporate Transaction pursuant to which
(A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation or
other Person which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries (a "Parent Company")) in substantially the same proportions as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Entity (other than the Company, any employee benefit
plan (or related trust) of the Company, such corporation resulting from such
Corporate Transaction or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Corporate Transaction, such Parent Company)
will beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors unless such ownership resulted solely from ownership of securities of
the Company prior to the Corporate Transaction, and (C) individuals who were
members of the Incumbent Board will immediately after the consummation of the
Corporate Transaction constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction (or,
if reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Corporate Transaction, of the Parent Company); or


(iv) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.


For purposes of this Agreement, “Cause” shall mean:


(i) Executive's conviction (including a plea of guilty or nolo contendere) of a
crime involving theft, fraud, dishonesty or moral turpitude;


(ii) violation by Executive of the Company's Code of Conduct or other material
written policies;


(iii) gross omission or gross dereliction of any statutory, common law or other
duty of loyalty to the company or any of its affiliates; or

 
3

--------------------------------------------------------------------------------

 



(iv) repeated failure to carry out the duties of Executive's position despite
specific instructions to do so.


Executive shall not be deemed to have been terminated for “Cause” until there
shall have been delivered to him written notice, not less than ten (10) days
prior to the proposed termination date, specifying the basis for such
termination.


 
For purposes of this Agreement, Good Reason shall mean any one of the following
events which occurs without Executive's written consent: (i) any significant
diminution in Executive's title, authority or responsibility, including any
change in the reporting relationship between Executive and the CEO; (ii) any
significant reduction in Executive's then current total compensation from that
compensation paid in the prior fiscal year or calendar year; or (iii) a change
of more than fifty (50) miles from Executive's permanent workplace without
Executive's consent.
 


        10.  Parachute Payments. If any cash compensation payment, employee
benefits or acceleration of vesting of stock options or other stock awards
Executive would receive in connection with a Change in Control ("Payment") would
(i) constitute a "parachute payment" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then such Payment shall be equal to the Reduced Amount. The
"Reduced Amount" shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Executive's receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting "parachute payments" is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Executive elects in writing a different order: reduction of cash
payments; reduction of employee benefits; and cancellation of accelerated
vesting of stock awards. In the event that acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Executive's stock awards
unless Executive elects in writing a different order for cancellation. The
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control shall perform the foregoing
calculations. If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder. The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Executive within fifteen (15) calendar days after the date on
which Executive's right to a Payment arises (if requested at that time by the
Company or Executive) or at such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall

 
4

--------------------------------------------------------------------------------

 

furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determination of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.


11.   Release. Upon termination of Executive's employment, unless Executive
shall have executed and provided the Company with an effective release in a form
reasonably satisfactory to the Company, Executive shall not receive any
severance payments or benefits provided under this Agreement.


12.   Confidentiality.  Executive agrees that information not generally known to
the public to which he will be exposed as a result of his employment by the
Company is confidential information that belongs to the Company. This includes
information developed by Executive, alone or with others, or entrusted to the
Company by its customers or others. The Company’s confidential information
includes, without limitation, information relating to the Company’s trade
secrets, research and development, inventions, know-how, software, procedures,
accounting, marketing, sales, creative and marketing strategies, employee
salaries and compensation, and the identities of customers and active prospects
to the extent not publicly disclosed (collectively, "Confidential Information").
Executive will hold the Company’s Confidential Information in strict confidence,
and not disclose or use it except as authorized by the Company and for the
Company’s benefit.


Executive further acknowledges and agrees that in order to enable the Company to
perform services for its customers or clients, such customers or clients may
furnish to the Company certain Confidential Information, that the goodwill
afforded to the Company depends upon the Company and its employees preserving
the confidentiality of such information, and that such information shall be
treated as Confidential Information of the Company for all purposes under this
Agreement.
 
13. Non-Competition. Executive recognizes and agrees that Internap has many
substantial, legitimate business interests that can be protected only by his
agreement not to compete with Internap under certain circumstances. These
interests include, without limitation and on a national basis, Internap's
contacts and relationships with its clients and active prospects, Internap's
reputation and goodwill in the industry, and Internap's rights in its
Confidential Information. Therefore, Executive agrees that during the term of
his employment with Internap and for a period of one (1) year after his
employment ends for any reason whatsoever and except as provided in the
paragraph immediately following, he shall not, voluntarily or involuntarily,
directly or indirectly, on his own behalf or on the behalf of another, whether
as an employee, contractor, consultant, director or agent or in another
capacity, engage in the businesses of (i) managed high performance Internet
connectivity, (ii) hosting or collocation services, (iii) virtual private
network services (iv) content distribution network services or (v) any other
line of business in which the company is then engaged for (x) any account that
is a customer of Internap or its affiliates unless he is providing substantially
different services to any such customer from the services he provided to
Internap or (y) any competitor of Internap or its affiliates. 


If, within one year after commencement of Executive’s employment with the
Company, Executive voluntarily terminates such employment or such employment is
terminated for any reason by the Company, the non-compete period shall be equal
to the number of days that Executive was an employee of the Company prior to
such termination.

 
5

--------------------------------------------------------------------------------

 





Executive also agrees that during the term of his employment with Internap and
for a period of one (1) years after such employment ends for any reason
whatsoever, he shall not directly or indirectly employ or seek to employ any
person employed by Internap nor directly or indirectly solicit or induce any
such person to leave Internap.
 
Executive acknowledges that the breach or threatened breach of the above
noncompetition and/or nondisclosure provisions would cause irreparable injury to
Internap that could not be adequately compensated by money damages. Internap may
obtain a restraining order and/or injunction prohibiting my breach or threatened
breach of the noncompetition and/or nondisclosure provisions, in addition to any
other legal or equitable remedies that may be available. Executive agrees that
the above noncompetition provision, including its duration, scope and geographic
extent, is fair and reasonably necessary to protect Internap's client
relationships, goodwill, Confidential Information and other protectable
interests.  


Provided that Executive has been employed with the Company for at least one
year, if Executive wishes to compete with the Company during the one-year period
after his termination of employment, Executive will submit a bona fide written
offer of employment he has received from a prospective employer to the Company’s
Chief Executive Officer and General Counsel, who will analyze such proposed
employment in light of the then current facts and circumstances. The Chief
Executive Officer may, in his sole and reasonable discretion, provide a written
waiver of all or a portion of the non-compete limitations imposed on Executive.
If such written waiver is unreasonably withheld, Executive shall remain subject
to the non-compete limitations. The non-solicitation obligations set forth above
are not subject to the potential waiver described in the preceding sentence and
will remain in full force and effect pursuant to its terms. Executive will fully
defend, indemnify and hold harmless the Company for any claims brought against
it by Executive or third parties as a result of any decision the Company makes
not to waive Executive's non-compete obligations.


14. No Restrictions. No Restrictions. Executive represents to the Company that
he has not executed or is not bound by any non-competition covenant or
non-solicitation covenant or any other undertaking similar to either of the
foregoing that would prevent him from performing the duties and responsibilities
of the position set forth in Section 1 of this Agreement.


15. General Provisions. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors, assigns, heirs, executors, administrators, except that Executive may
not assign any of his duties hereunder and Executive may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.


This Agreement, together with the Exhibits, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Parties with regard to
the subject matter hereof. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises or representations.

 
6

--------------------------------------------------------------------------------

 



This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the Parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. Any invalid or unenforceable provision
shall be modified so as to be rendered valid and enforceable in a manner
consistent with the intent of the Parties insofar as possible.


A failure of Executive or the Company to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right Executive or the
Company may have hereunder shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.


From and after the Effective Date, this Agreement shall supersede any
employment, severance, change of control or other agreement, whether oral or
written, between the Parties with respect to the subject matter hereof (other
than arrangements effected under compensation plans generally applicable to
other senior executive officers of the Company).


This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.
        
- - - - - - - - - - - - - - - - - - - - - - -


IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
day and year first above written.




INTERNAP NETWORK SERVICES CORPORATION
ROBERT P. SMITH II
   
By /s/ David H. King
/s/ Robert Smith
   
David H. King
 
Sr. Director Human Resources
 

 
 
 
 
 
7
